    Case 19-70191-hdh13 Doc 27 Filed 11/09/19                 Entered 11/09/19 23:31:41            Page 1 of 2
BTXN 050 (rev. 07/11)
                                   UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF TEXAS


In Re:                                                   §
Ruben Carlos Garcia                                      §    Case No.: 19−70191−hdh13
Brandy Carol Garcia                                      §    Chapter No.: 13
5116 Professional Apt 87                                 §
Wichita Falls, TX 76302                                  §
                                       Debtor(s)         §
                                                         §


                            NOTICE OF FILING OF PROOF OF CLAIM
     In accordance with Bankruptcy Rule 3004, notice is hereby given that on November 6, 2019
a Proof of Claim was filed by the debtor on behalf of Title Max in the total amount of $1500.00.

     A Proof of Claim filed by a creditor pursuant to Bankruptcy Rule 3002(c) or Rule 3003(c) shall supersede the
claim that has been filed on your behalf.

     To file a Proof of Claim, please visit www.txnb.uscourts.gov. Should you have any questions regarding this
matter, please contact our Help Desk at (800) 442−6850.



DATED: 11/7/19                                FOR THE COURT:
                                              Robert P. Colwell, Clerk of Court

                                              by: /s/Courtney Banks, Deputy Clerk
         Case 19-70191-hdh13 Doc 27 Filed 11/09/19                          Entered 11/09/19 23:31:41                Page 2 of 2
                                               United States Bankruptcy Court
                                                Northern District of Texas
In re:                                                                                                     Case No. 19-70191-hdh
Ruben Carlos Garcia                                                                                        Chapter 13
Brandy Carol Garcia
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0539-7                  User: cbanks                       Page 1 of 1                          Date Rcvd: Nov 07, 2019
                                      Form ID: BTXN050                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 09, 2019.
18656966       +Title Max,   2823 Southwest Parkway, Suite 100,   Wichita Falls, TX 76308-4149

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 09, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 7, 2019 at the address(es) listed below:
              Monte J. White   on behalf of Joint Debtor Brandy Carol Garcia
               ecfnotices-noreply@montejwhite.com;wf.ecf@aol.com
              Monte J. White   on behalf of Debtor Ruben Carlos Garcia
               ecfnotices-noreply@montejwhite.com;wf.ecf@aol.com
              Robert B. Wilson   cmecf@ch13-12westtex.org
              United States Trustee   ustpregion06.da.ecf@usdoj.gov
                                                                                            TOTAL: 4
